UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended August 31, 2014 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-54452 BRISSET BEER INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Nevada 80-0778461 (State or Other Jurisdiction of Incorporation or Organization I.R.S. Employer Identification No. 370 Guy Street, Suite G9 Montreal, Quebec, Canada H3J 1S6 (Address of principal executive offices) (Zip Code) 514-906-6851 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes[] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer[] Non-accelerated filer [] Smaller reporting company[X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[]No [X] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 2,670,500 shares of common stock, $0.0001 par value, were issued and outstanding as of October 15, 2014. 1 TABLE OF CONTENTS Page PART I- Financial Information 3 Item 1. Financial Statements 3 Balance Sheets August 31, 2014 (unaudited), and May 31, 2014 3 Statements of Operations (unaudited) for the three month periods ended August 31, 2014 and 2013 4 Statements of Cash Flows (unaudited) for the three month periods ended August 31, 2014 and 2013 5 Notes to the Financial Statements (unaudited) 7 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations. 13 Item 3 Quantitative and Qualitative Disclosures About Market Risk 15 Item 4Controls and Procedures 15 PART II – Other Information 15 Item 1.Legal Proceedings 15 Item 1A.Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. Mine Safety Disclosures 15 Item 5. Other Information 15 Item 6. Exhibits 16 2 Item 1.Financial Statements BRISSET BEER INTERNATIONAL, INC. (formerly Buckeye Oil & Gas, Inc.) CONSOLIDATED BALANCE SHEET (Unaudited) August 31, May 31, $ $ ASSETS Current Assets Cash Refunds Receivable Prepaid Expenses Total Current Assets Goodwill (note 5) Total Assets LIABILITIES & STOCKHOLDERS’ EQUITY Current Liabilities Accounts Payable and Accrued Liabilities Amount Due Under AssetPurchase Agreement – Total Current Liabilities Stockholders' Equity Common Stock, Par Value $.0001 Authorized 500,000,000 shares, 2,670,500 and 2,120,500 shares issued and outstanding at August 31, 2014 and May 31, 2014 respectively Paid-In Capital Warrants Accumulated Deficit ) ) Accumulated Other Comprehensive Income Total Stockholders' Equity Total Liabilities and Stockholders' Equity See accompanying notes to interim condensed consolidated financial statements 3 BRISSET BEER INTERNATIONAL, INC. (formerly Buckeye Oil & Gas, Inc.) CONSOLIDATED STATEMENT OF OPERATIONS AND COMPREHENSIVE LOSS For the Three Months Ended August 31, $ $ Expenses Professional Expenses Office and Sundry Rent Management and Directors’ Fees – – Total Expenses Net Loss Before Discontinued Operations (9,742 ) (4,694 ) Loss from Discontinued Operations – (291 ) Net Loss (9,742 ) (4,985 ) Basic and Diluted Loss Per Share Continuing Operations (0.00 ) ) Discontinued Operations ) ) Weighted Average Shares Outstanding Net Loss (9,742 ) (4,985 ) Other Comprehensive (Loss) Income Translation to US dollar presentation currency (237 ) Comprehensive Loss (9,979 ) (3,946 ) See accompanying notes to interim condensed consolidated financial statements 4 BRISSET BEER INTERNATIONAL, INC. (formerly Buckeye Oil & Gas, Inc.) CONSOLIDATED STATEMENT OF CASH FLOWS For the Three Months Ended August 31, $ $ CASH FLOWS FROM OPERATING ACTIVITIES Net Loss (9,742 ) ) Adjustments to Reconcile Net Loss to Net Cash Used in Operating Activities Accretion Expense – Asset Retirement Obligation – ) Change in Operating Assets and Liabilities Decrease (Increase) In Refunds Receivable 26 (12 ) Decrease (Increase) in Prepaid Expenses (464 ) Increase (Decrease) in Accounts Payable (2,572 ) (3,577 ) Net Cash Used in Operating Activities (12,752 ) ) CASH FLOWS FROM INVESTING ACTIVITIES Decrease in Amounts due under Assett Purchase Agreement ) – Net Cash Used in Investing Activities ) – CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from the Sale of Units – Net Cash Provided by Financing Activities – Effect of exchange rate changes on cash (237 ) Net (Decrease) Increase in Cash and Cash Equivalents (6,953 ) Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period See accompanying notes to interim condensed consolidated financial statements 5 BRISSET BEER INTERNATIONAL, INC. (Formerly Buckeye Oil & Gas, Inc.) CONSOLIDATED STATEMENT OF CASH FLOWS (Continued) For the Three Months Ended August 31, $ $ SUPPLEMENTARY INFORMATION Cash paid during the year for: Interest — — Income taxes — — See accompanying notes to interim condensed consolidated financial statements 6 BRISSET BEER INTERNATIONAL, INC. (Formerly Buckeye Oil & Gas, Inc.) NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1 – NATURE OF BUSINESS AND OPERATIONS Organization and Basis of Presentation Brisset Beer International, Inc. (the “Company”) was incorporated in the state of Florida on May 11, 2010 under the name Benefit Solutions Outsourcing Corp. On May 19, 2011 the Board of Directors and the majority shareholder of the Company approved a change to the Company’s Articles of Incorporation which affected a 17 for one forward stock split of our issued and outstanding common stock, changed the name of the company to “Buckeye Oil & Gas, Inc.”, and changed the business of the Company to oil and gas exploration.The changes became effective at the close of business on June 1, 2011. The forward stock split was distributed to all shareholders of record on March 31, 2011. No cash was paid or distributed as a result of the forward stock split and no fractional shares were issued. All fractional shares which would otherwise be required to be issued as a result of the stock split were rounded up to the nearest whole share. There was no change in the par value of our common stock. On April 4, 2014, the Company entered into an Asset Purchase Agreement with Scenario A, a private Quebec corporation, to purchase all assets relating to the product known as “Broken 7”, a craft beer locally brewed in Montreal, Quebec, Canada.Under the Asset Purchase Agreement, the Company agreed to acquire Broken 7 for $25,000 payable in two installments to Scenario A with $12,500 to be paid at closing and $12,500 to be paid 60 business days after the closing date of April 7, 2014 (second installment payment due date is July 3, 2014).The Company’s principal executive officer, Stephane Pilon, also serves as Scenario A’s President.The Corporation’s Secretary and director, Pol Brisset, also serves as Scenario A’s Vice-President.Mr. Pilon and Mr. Brisset are majority owners of Scenario A.The Company made the first payment of $12,500 on closing.The Company and Scenario A have amended the original agreement such that the due date of the second payment of $12,500 has been extended an additional 30 business days to August 15, 2014.On August 14, 2014 the Company made the second payment. On May 21, 2014, the Company received a written consent in lieu of a meeting of shareholders (the “Written Consent”) from the holders of 1,561,000 shares of common stock representing, at that time, 73.62% of our issued and outstanding common shares.The Written Consent adopted resolutions which authorized the Company to act on a proposal to change the Company’s state of incorporation from Florida to Nevada by the merger of Buckeye Oil & Gas, Inc. with and into its wholly-owned subsidiary, Brisset Beer International, Inc. Brisset Beer International, Inc., is a Nevada corporation.As result of the merger, the name of the Company was changed from Buckeye Oil & Gas, Inc. to “Brisset Beer International, Inc.” and the jurisdiction was changed from Florida to Nevada.The changes became effective at the close of business on July 24, 2014. The accompanying financial statements have been prepared in U.S. dollars and in accordance with accounting principles generally accepted in the United States on a going concern basis. Nature of Operations The Company was formerly a company engaged in the acquisition and exploration of oil and gas properties. As a result of the current status of the properties, and due to the limited resources available to the Company, the Company has abandoned its interests in its two oil and gas properties. As a result of the Company’s management having experience in the brewing business, the Company has acquired the rights to Broken 7 which is a craft beer brewed in the province of Quebec, Canada.The Company will be engaged principally in the marketing of Broken 7 as it is our intention to contract all brewing and distribution activities to third-party service providers.We operate in a single segment which is the craft beer market.Our craft beer consists of single brand known as Broken 7 and is currently brewed, distributed, and marketed solely in Quebec, Canada. 7 Interim Reporting In the opinion of management the unaudited condensed consolidated financial information furnished herein reflects all adjustments, consisting of normal and recurring adjustments that are necessary to fairly state the financial position of Brisset Beer International. Inc. and the results of its operations for the periods presented.This report on Form 10-Q should be read in conjunction with the Company’s financial statements and notes thereto included in the Company’s Form 10-K for the fiscal year ended May 31, 2014.The Company assumes that the users of the interim financial information herein have read or have access to the audited financial statements for the preceding fiscal year and that the adequacy of additional disclosure needed for a fair presentation may be determined in that context.Accordingly, footnote disclosure, which would substantially duplicate the disclosure contained in the Company’s Form 10-K for the fiscal year ended May 31, 2014 has been omitted.The results of operations for the three month period ended August 31, 2014 are not necessary indicative of results for the entire year ending May 31, 2015 or for any future annual or interim period. NOTE 2 – ABILITY TO CONTINUE AS A GOING CONCERN The accompanying financial statements have been prepared in US dollars and in accordance with accounting principles generally accepted in the United States (“GAAP”) on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities and commitments in the normal course of business.The Company has only recently commenced its craft beer operations.During the three months ended August 31, 2014 the Company has incurred net losses of $9,742 and the Company expects losses to continue until it can achieve profitable operations from its craft beer operations.These conditions raise substantial doubt about the Company's ability to continue as a going concern. We will be required to expend substantial amounts of working capital in order to brew, distribute and market our Broken 7 brand of craft beer.Our operations to date have been funded entirely from capital raised from our private offering of securities from May 2010 through August 2014. We are entirely dependent on our ability to attract and receive additional funding from either the sale of securities or outside sources such as private investment or a strategic partner. We currently have no firm agreements or arrangements with respect to any such financing and there can be no assurance that any needed funds will be available to us on acceptable terms or at all. The inability to obtain sufficient funding of our operations in the future will restrict our ability to grow and reduce our ability to continue to conduct business operations. Our failure to raise additional funds will adversely affect our business operations, and may require us to suspend our operations, which in turn may result in a loss to the purchasers of our common stock.After auditing our May 31, 2014 financial statements, our independent auditor issued a going concern opinion and our ability to continue is dependent on our ability to raise additional capital. If we are unable to obtain necessary financing, we will likely be required to curtail our development plans which could cause us to become dormant. Any additional equity financing may involve substantial dilution to our then existing stockholders. The Company's ability to continue as a going concern is dependent on its ability to brew, distribute, and market our craft beer and ultimately achieve profitable operations and to generate sufficient cash flow from financing and operations to meet its obligations as they become payable.Management may seek additional capital through a private placement and public offering of its common stock.Although there are no assurances that management’s plans will be realized, management believes that the Company will be able to continue operations in the future. NOTE 3 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Management’s Estimates and Assumptions The preparation of financial statements in conformity with GAAP requires the Company’s management to make estimates and assumptions that affect the amounts reported in these financial statements and notes. Significant areas requiring the use of estimates relate to accrued liabilities, asset retirement obligation, and the impairment of long-lived assets.Management believes the estimates utilized in preparing these financial statements are reasonable and prudent and are based on management’s best knowledge of current events and actions the Company may undertake in the future. Actual results could differ from those estimates. 8 Cash and Cash Equivalents For purposes of the statement of cash flows, the Company considers all highly liquid debt instruments purchased with a maturity of three months or less to be cash equivalents to the extent the funds are not being held for investment purposes. Reclassification A reclassification has been made to prior year comparative consolidated financial statements to conform to the current year presentation. This reclassification had no material effect on previously reported results of operations or financial position. The Company reclassified the amount of other comprehensive loss from net loss in the consolidated balance sheet and on the face of the consolidated statement of operations and comprehensive loss. Foreign Currency The functional currency of the Company at August 31 and May 31, 2014 is the Canadian dollar. Transactions that are denominated in a foreign currency are re-measured into the functional currency at the current exchange rate on the date of the transaction. Any foreign currency denominated monetary assets and liabilities are subsequently re-measured at current exchange rates, with gains or losses recognized as foreign exchange losses or gains in the statement of operations. Nonmonetary assets and liabilities are translated at historical exchange rates. Expenses are translated at average exchange rates during the period. Exchange gains and losses are included in statement of operations for the period. Adjustments arising from the translation of the Company’s financial statements to United States dollars for presentation purposes due to differences between average rates and balance sheet rates are recorded in other comprehensive income. Concentration of Credit Risk The Company has no off-balance-sheet concentrations of credit risk such as foreign exchange contracts, options contracts or other foreign hedging arrangements. The Company maintains all of its cash balances with two financial institutions in the form of demand deposits. Loss per Share Income or loss per share is calculated based on the weighted average number of common shares outstanding. Diluted loss per share does not differ from basic loss per share since the effect of the Company’s warrants are anti-dilutive. Diluted income per share is calculated using the treasury stock method which uses the weighted average number of common shares outstanding during the period and also includes the dilutive effect of potentially issuable common shares from outstanding and warrants. At August 31, 2014, potential common shares of 4,100,000 (2013 - nil) related to outstanding share purchase warrants were excluded from the calculation of net loss per common share because their inclusion would be anti-dilutive. Comprehensive Income In accordance with ASC 220, “Comprehensive Income” (“ASC 220”) all components of comprehensive income, including net loss, are reported in the financial statements in the period in which they are recognized. Comprehensive income is defined as the change in equity during a period from transactions and other events and circumstances from non-owner sources. Net loss and other comprehensive (income) loss, including foreign currency translation adjustments, are reported, net of any related tax effect, to arrive at comprehensive income. No taxes were recorded on items of other comprehensive income. 9 Income Taxes Deferred taxes are provided on a liability method whereby deferred tax assets are recognized for deductible temporary differences and operating loss and tax credit carry forwards and deferred tax liabilities are recognized for taxable temporary differences. Temporary differences are the differences between the reported amounts of assets and liabilities and their tax bases.Deferred tax assets arereduced by avaluationallowancewhen,in the opinionofmanagement,it is morelikely than notthatsome portion or all of the deferredtax assets will not be realized. Deferred tax assets and liabilities are adjusted for the effects of changes in tax laws and rates on the date of enactment. Uncertain Tax Positions The Company adopted the provisions of ASC 740-10-50, formerly FIN 48, Accounting for Uncertainty in Income Taxes. The Company had no material unrecognized income tax assets or liabilities for the year ended May 31, 2014 or for the year ended May 31, 2013. The Company’s policy regarding income tax interest and penalties is to expense those items as general and administrative expense but to identify them for tax purposes. During the year ended May 31, 2014 and 2013, there were no income tax, or related interest and penalty items in the income statement, or liability on the balance sheet. The Company files income tax returns in the U.S. federal jurisdiction and Florida State.Tax years 2011 to present remain open to income tax examination.The Company is not currently involved in any income tax examinations. Fair Value of Financial Instruments The book values of cash, prepaid expenses, and accounts payable approximate their respective fair values due to the short-term nature of these instruments. The fair value hierarchy under GAAP distinguishes between assumptions based on market data (observable inputs) and an entity’s own assumptions (unobservable inputs). The hierarchy consists of three levels: • Level one — Quoted market prices in active markets for identical assets or liabilities; • Level two — Inputs other than level one inputs that are either directly or indirectly observable; and • Level three — Unobservable inputs developed using estimates and assumptions, which are developed by the reporting entity and reflect those assumptions that a market participant would use. Determining which category an asset or liability falls within the hierarchy requires significant judgment. We evaluate our hierarchy disclosures each quarter. Goodwill Pursuant to its agreement with Scenario A, the Company has acquired all rights to Broken 7, a craft beer brewed in Quebec, Canada.The assets acquired consist of goodwill as no inventory or other assets were acquired.The Company accounts for this assets under ASC No. 350, Intangibles—Goodwill and Other which states that goodwill and intangible assets with indefinite useful lives should not be amortized, but instead tested for impairment at the reporting unit level at least annually or more frequently if circumstances indicate possible impairment. The Company tests for impairment annually in the fourth quarter of the fiscal year. If impairment exists, a write-down to fair value (measured by discounting estimated future cash flows) is recorded. 10 Impairment of Long-lived Assets In accordance with ASC 360, Property, Plant and Equipment, long lived assets such as equipment are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable.Recoverability of assets to be held and used is measured by a comparison of the carrying amount of an asset to estimated undiscounted future cash flows expected to be generated by the asset.If the carrying amount of an asset exceeds its estimated future cash flows, an impairment charge is recognized by the amount by which the carrying amount of the asset exceeds the fair value of the asset.Assets to be disposed of would be separately presented in the balance sheet and reported at the lower of the carrying amount of fair value less costs to sell, and are no longer depreciated.The assets and liabilities of a disposed group classified as held for sale would be presented separately in the appropriate asset and liability sections of the balance sheet. In accordance with ASC 350 Intangibles – Goodwill and Other the Company performs a qualitative assessment at the end of each reporting period to determine if any events or circumstances exist, such as an adverse change in business climate or a decline in the overall industry that would indicate that it would more likely than not reduce the fair value of a reporting unit below its carrying amount. Revenue recognition Revenue from the Company’s craft beer business is expected to be received in the form of commissions.The Company intends to contract out services to a single supplier for brewing, labeling and distribution.The Company does not yet have a contract in place for such services but once in place it is expected that the supplier will deliver beer to vendors on behalf of the Company, collect the proceeds from sale, and then pay the Company the respective commission.Revenue will be recorded at the time of delivery to the customer.The method of calculating, and the amount, of the commission payable to the Company is still to be negotiated. Recent Accounting Pronouncements From time to time, new accounting pronouncements are issued by the Financial Accounting Standards Board (“FASB”) or other standard setting bodies that are adopted by the Company as of the specified effective date. Unless otherwise discussed, we believe that the impact of recently issued standards that are not yet effective will not have a material impact on our financial position or results of operations upon adoption. ASU 2014-10 Topic 915 Development Stage Entities The objective of the guidance is to reduce cost and complexity in the financial reporting system by eliminating inception-to-date information from the financial statements of development stage entities. The new standard eliminates the concept of a development stage entity (“DSE”) from U.S. GAAP. Therefore, the current incremental reporting requirements for a DSE, including inception-to-date information, will no longer apply. This standard is effective for annual reporting periods beginning after December 15, 2014. The Company has elected to early adopt this guidance effective with its May 31, 2014 consolidated financial statements. NOTE 4 – DISCONTINUED OPERATIONS The Company was formerly engaged in the exploration for oil and gas in Alberta, Canada.The two properties have not ever produced any significant quantities of oil or gas and the properties do not have any known reserves or resources.In addition due to the limited resources available to the Company, the Company has abandoned its interests in its two oil and gas properties.As of May 31, 2014, the Company discontinued its operations in the oil and gas industry.As a result, the Company has recognized $291 as discontinued operations for the three months ended August 31, 2013. 11 NOTE 5 – GOODWILL Broken 7 On April 4, 2014, the Company entered into an Asset Purchase Agreement with Scenario A, a private Quebec corporation, to purchase all assets relating to the product known as “Broken 7”, a craft beer locally brewed in Montreal, Quebec, Canada.Under the Asset Purchase Agreement, the Company agreed to acquire Broken 7 for $25,000 payable in two installments to Scenario A with $12,500 to be paid at closing and $12,500 to be paid 60 business days after the closing date of April 7, 2014 (second installment payment due date is July 3, 2014).The purchase was of the Broken 7 trademark and recipe.We have valued the trademark and recipe at minimal value and have therefore accounted for the entire purchase as goodwill. The Company’s principal executive officer and director, Stephane Pilon, also serves as Scenario A’s President.The Corporation’s Secretary and director, Pol Brisset, also serves as Scenario A’s Vice-President.Mr. Pilon and Mr. Brisset are majority owners of Scenario A.The Company made the first payment of $12,500 on closing.The Company and Scenario A have amended the original agreement such that the due date of the second payment of $12,500 has been extended an additional 30 business days to August 15, 2014.On August 14, 2014 the Company made the second payment. The fair value of Broken 7 is measured by level three hierarchy of fair value of financial instruments. NOTE 6 – STOCKHOLDERS’ EQUITY Shares of common stock outstanding Common stock Additional paid-in capital Warrants Balance – May 31, 2014 Issuance of units 55 Balance – August 31, 2014 Stock Splits Effective July 8, 2013, the Company and the Board of Directors of the Company adopted resolutions to effectuate a reverse split of its issued and outstanding shares of common stock on the basis of 1 post consolidation share for each 100 pre-consolidation shares.All share and per share amounts in the condensed consolidated financial statements of the Company have been adjusted to reflect the reverse split. Issuance of Units On August 12, 2014, the Company completing a financing issuing 550,000 units at $0.10 per unit for total proceeds of $55,000.Each unit consist of one share of common stock, one A warrant, and one B warrant.The A warrant is exercisable at a price of $0.15 per warrant until August 12, 2019 and each B warrant is exercisable at a price of $0.25 per warrant until August 12, 2020.The units were issued pursuant to Regulation S of the Securities Act of 1993. The warrants included in the units have been fair valued using the Black Scholes model.The fair value of the warrants was determined using the following assumptions:dividend rate – 0%; volatility - 141%; risk free rate - 0.07%; and a term of five or six years.Based on their fair value the warrants have been assigned a value of $34,853. NOTE 7 – RELATED PARTY TRANSACTIONS The Company does not yet have a service agreement in place for its current principal executive officer, Stephane Pilon.As a result of the Company not undertaking significant operations year-to-date, management has not been compensated.Current management has agreed to forgo any cash compensation until such time the Company has the resources to pay compensation. The Company’s Asset Purchase Agreement was executed with Scenario A. The Company’s principal executive officer and director, Stephane Pilon, also serves as Scenario A’s President.The Corporation’s Secretary and director, Pol Brisset, also serves as Scenario A’s Vice-President.Mr. Pilon and Mr. Brisset are majority owners of Scenario A.The Company has made total payments of $25,000 to Scenario A under the Asset Purchase Agreement. 12 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion should be read in conjunction with the financial statements of Buckeye Oil & Gas, Inc. (the “Company”), which are included elsewhere in this Form 10-Q.Certain statements contained in this report, including statements regarding the anticipated development and expansion of the Company's business, the intent, belief or current expectations of the Company, its directors or its officers, primarily with respect to the future operating performance of the Company and the products it expects to offer and other statements contained herein regarding matters that are not historical facts, are "forward-looking" statements.Future filings with the Securities and Exchange Commission, future press releases and future oral or written statements made by or with the approval of the Company, which are not statements of historical fact, may contain forward-looking statements. Because such statements include risks and uncertainties, actual results may differ materially from those expressed or implied by such forward-looking statements. For a more detailed listing of some of the risks and uncertainties facing the Company, please see the Form 10-K for the year ended May 31, 2014 filed by the Company with the Securities and Exchange Commission. All forward-looking statements speak only as of the date on which they are made. The Company undertakes no obligation to update such statements to reflect events that occur or circumstances that exist after the date on which they are made. Plan of Operations Until April 2014 we were engaged in the acquisition and exploration of oil and gas properties.We are currently engaged in developing our business to brew, distribute, market and sell a single brand of craft beer called Broken 7. Our initial plan is to brew, market and sell the craft beer in Quebec, Canada.We hope in the future to expand the brand into Eastern Canada, with a focus on the province of Ontario and eventually market our product in the U.S., subject to obtaining sufficient funding and resources to develop and expand our business. Results of Operations Three months ended August 31, 2014 compared to the three months ended August 31, 2013 Revenues We did not earn any revenues during the three months ended August 31, 2014 and 2013. Operating Expenses and Net Loss For the three months ended August 31, 2014 our net loss was $9,742 compared to $4,985 for the three months ended August 31, 2013.Expenses have increased in the three months ended August 31, 2014 compared to the three months ended August 31, 2013due to increased professional expenses, as well as office and sundry.Office and sundry increased in the three months ended August 31, 2014 to $4,684 from $2,507 in the three months ended August 31, 2013 due to higher SEC filing fees and transfer agent fees in 2014 compared to 2013.The Company did not pay any management and directors’ fees during the three months ended August 31, 2014 and 2013 due to the Company’s officers and directors forgoing their compensation.Professional fees were $4,543 in the three months ended August 31, 2014 compared to $1,737 for the three-months ended August 31, 2013.The higher professional fees in 2014 were the result of the Company incurring increased legal fees. 13 Liquidity and Capital Resources We had a cash balance of $45,163 and working capital of $40,459 at August 31, 2014.Net cash used in operating activities during the three months ended August 31, 2014 was $25,252 compared to $7,992 during the three months ended August 31, 2013.A portion of the increase was due to an increase of the net loss for the three months ended August 31, 2014 to $9,742 from $4,985for the three months ended August 31, 2013.In addition, in the three months ended August 31, 2014 we had net outflows from changes accounts payable and accrued liabilities of $2,572 compared to a net outflow of $3,577 in the three months ended August 31, 2013.Investing activities for the three months ended August 31, 2014 consisted of cash used of $12,500 from changes in the amount due under the asset purchase agreement while there were no investing activities for the three months ended August 31, 2013. There were financing activities of $55,000 received from the issuance of units during the three months ended August 31, 2014 while there were no financing activities during the three months ended August 31, 2013. Between August 2011 and August 2014, the Company has raised a total of $901,000 through the issuance of shares of common stock, which shares were offered by the Company pursuant to an exemption from registration under Regulation S of the Securities Act of 1933, as amended.The funds received from these financings were used primarily to fund the Company’s portion of drill programs under the Farmout Agreement related to its former oil and gas activities and for general working capital purposes. However, even with these financings current cash on hand is not sufficient to fund all of the Company’s requirements for the next twelve months. We may seek to raise additional funding that we require in the form of equity financing from the sale of our common stock.However, we cannot provide investors with any assurance that we will be able to raise sufficient funding from the sale of our common stock to fund our operations.We currently do not have any agreements or arrangements in place for any future equity financing. Going Concern Consideration The Company has realized only limited revenue from its oil and gas operations and has since abandoned those interests and is currently focusing on developing a craft brewing business.During the three months ended August 31, 2014, the Company incurred a net loss of $9,742 and expects losses to continue until it can achieve profitability from its craft beer operations. Since inception on May 11, 2010, the Company has an accumulated deficit of $1,237,263 to August 31, 2014.These conditions raise substantial doubt about the Company's ability to continue as a going concern. We will be required to expend substantial amounts of working capital in order to brew, distribute and market our Broken7 brand of craft beer.Our operations to date have been funded entirely from capital raised from our private offering of securities from May 2010 through August 2014. We are entirely dependent on our ability to attract and receive additional funding from either the sale of securities or outside sources such as private investment or a strategic partner. We currently have no firm agreements or arrangements with respect to any such financing and there can be no assurance that any needed funds will be available to us on acceptable terms or at all. The inability to obtain sufficient funding of our operations in the future will restrict our ability to grow and reduce our ability to continue to conduct business operations. Our failure to raise additional funds will adversely affect our business operations, and may require us to suspend our operations, which in turn may result in a loss to the purchasers of our common stock.After auditing our May 31, 2014 financial statements, our independent auditor issued a going concern opinion and our ability to continue is dependent on our ability to raise additional capital. If we are unable to obtain necessary financing, we will likely be required to curtail our development plans which could cause us to become dormant. Any additional equity financing may involve substantial dilution to our then existing stockholders. The Company's ability to continue as a going concern is dependent on its ability to brew, distribute, and market craft beer and ultimately achieve profitable operations and to generate sufficient cash flow from financing and operations to meet its obligations as they become payable. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements. 14 Item 3.Quantitative and Qualitative Disclosure About Market Risk Smaller reporting companies are not required to provide the information required by this Item. Item 4.Controls and Procedures EVALUATION OF DISCLOSURE CONTROLS AND PROCEDURES Under the supervision and with the participation of our management, including our principal executive officer and principal financial officer, the Company conducted an evaluation of our disclosure controls and procedures, as such term is defined under Rule 13a-15(e) and Rule 15d-15(e) promulgated under the Securities Exchange Act of 1934, as amended (Exchange Act), as of August 31, 2014. Based on this evaluation, our principal executive officer and principal financial officer have concluded that the Company’s disclosure controls and procedures were effective as of such date to ensure that information required to be disclosed by the Company in the reports filed or submitted under the Exchange Act is recorded, processed, summarized, and reported within the time periods specified in the Securities and Exchange Commission’s rules and forms and that the Company’s disclosure and controls are designed to ensure that information required to be disclosed by the Company in the reports that we file or submit under the Exchange Act is accumulated and communicated to management, including our principal executive officer and principal financial officer, or persons performing similar functions, as appropriate to allow timely decisions regarding required disclosure. CHANGES IN INTERNAL CONTROL OVER FINANCIAL REPORTING There were no changes in our internal controls over financial reporting that occurred during our last fiscal quarter that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. PART II - OTHER INFORMATION Item 1. Legal Proceedings There are no pending legal proceedings to which the Company is a party or in which any director, officer or affiliate of the Company, any owner of record or beneficially of more than 5% of any class of voting securities of the Company, or security holder is a party adverse to the Company or has a material interest adverse to the Company.The Company’s property is not the subject of any pending legal proceedings. Item 1A.Risk Factors Smaller reporting companies are not required to provide the information required by this Item 1A. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds None not previously reported. Item 3. Defaults upon Senior Securities None. Item 4. Mining Safety Disclosures Not applicable. Item 5. Other information None. 15 Item 6. Exhibits Exhibit 31 - Certification of Principal Executive and Financial Officer pursuant to Rule 13a-14 of the Securities and Exchange Act of 1934 as amended, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Exhibit 32 – Certification of Principal Executive and Financial Officer Pursuant to 18 U.S.C Section 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 101.INS ** XBRL Instance Document 101.SCH ** XBRL Taxonomy Extension Schema Document 101.CAL ** XBRL Taxonomy Extension Calculation Linkbase Document 101.DEF ** XBRL Taxonomy Extension Definition Linkbase Document 101.LAB ** XBRL Taxonomy Extension Label Linkbase Document 101.PRE ** XBRL Taxonomy Extension Presentation Linkbase Document ** XBRL (Extensible Business Reporting Language) information is furnished and not filed or a part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, is deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise is not subject to liability under these sections. 16 SIGNATURES Pursuant to the requirements of the Securities Exchange act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:October 15, 2014 BRISST BEER INTERNATIONAL, INC. By:/s/ Stephane Pilon Stephane Pilon President, Chief Executive Officer, Chief Financial Officer, and Treasurer (Principal Executive, Financial, and Accounting Officer)
